Judgment, Supreme Court, New York County (James Leff, J., at trial and sentence), rendered on January 5, 1988, convicting defendant, after a jury trial, of murder in the second degree and sentencing him to an indeterminate term of from 18 years to life imprisonment, unanimously affirmed.
Defendant asserts that he was deprived of a fair trial by the prosecutor’s summation which, he claims: (1) denigrated the defense, (2) appealed to the jury’s sympathy for the decedent and his family, (3) vouched for the credibility of the People’s witnesses, and (4) suggested to the jurors that the defense case was tailored to fit the testimony of the prosecution’s witnesses. However, none of these alleged errors was properly preserved for appellate review, as a matter of law, by virtue of defense counsel’s failure to timely object to them at trial (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641), and we, therefore, decline to reach them. Were we to consider them, however, in the interests of justice, we would nonetheless affirm, finding them to be without merit. Further, we find the sentence not be excessive. Concur—Kupferman, J. P., Asch, Milonas, Wallach and Rubin, JJ.